FARRINGTON, J.
This suit was instituted for the purpose of collecting the taxes, interest and collector’s commission for the years 1907,1908,1909,191Ó, 1911 and 1912 on real estate in the city of Aurora known as the Armory Building. The answer of the defendants pleaded, among other defenses, that the property sought to be charged with a tax was leased and rented to the State of Missouri for military purposes during all of said time and that by reason there*262of it was exempt from taxation under section 8378, Bevised Statutes 1909, which, provides that “All armories owned by this State or by any organization of the national guard, and all buildings leased by the State for military purposes, shall be exempt from taxation for all purposes during the' period of such ownership, lease and use.” The verdict was in favor of relator in the sum of $337.36. Defendants on this appeal are still pressing the contention that the property sought to be charged with the tax is exempt from taxation under the express terms of the statute. It is clear from the record that a decision of the appeal brought here involves a construction of the revenue laws of the State, and the appellate jurisdiction in such cases is in the Supreme Court. [Const., Art. VI, sec. 12; Sec. 5 of the Amendment of 1884 to Art. VI; St. Louis & San Francisco R. Co. v. Gracy, 126 Mo. 472, 29 S. W. 579; Hilton v. Smith, 134 Mo. 499, 33 S. W. 464, 35 S. W. 1137; State ex rel. School District No. 87 v. Shuck, 184 Mo. App. 511, 170 S. W. 431; State ex rel. Attorney General v. Adkins, 221 Mo. 112, 118, 119 S. W. 1091.] Section 6 of Article X of our Constitution specifies what property shall be exempt from taxation, and property leased by the State for military purposes is not mentioned. The succeeding section provides that “All laws exempting property from taxation, other than the property above enumerated, shall be void.”
Having no jurisdiction to determine this appeal, the cause is transferred to the Supreme Court.
Robertson, P. J., and Sturgis, J., concur.